          Case 3:21-cv-00124-SDD-RLB                     Document 16           08/19/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

WALTER P. RAINEY, JR., ET AL.                                                      CIVIL ACTION

VERSUS                                                                             NO. 21-124-SDD-RLB

J & S TRUCK SALES, LLC, ET AL.

                                                      ORDER

         Before the Court is Plaintiff’s Motion for Leave to File Amending and Supplemental

Complaint. (R. Doc. 15). The deadline for filing an opposition has expired. LR 7(f).

Accordingly, the motion is unopposed.1

         This action was removed on the basis that the Court can exercise diversity jurisdiction

under 28 U.S.C. § 1332. (R. Docs. 1, 4). The Amended Notice of Removal provides that there is

complete diversity of citizenship because Plaintiffs are citizens of Louisiana and the only non-

fictional defendant, J&S Truck Sales, LLC, is a citizen of Tennessee. (R. Doc. 4 at 2).

         Plaintiffs now seeks to name Colony Insurance Company as a defendant in place of the

fictitious entity XYZ Insurance Company, and further seeks to name Malcom Gallagher and

CMG Sales, LLC as additional defendants. The Court has reviewed the proposed pleading (R.

Doc. 15-1) and finds that it lacks specific allegations of the citizenship of the proposed defendant

Colony Insurance Company.2




1
  It is unclear whether Plaintiffs sought to represent that their motion is unopposed. Local Rule 7(e) provides that
prior to filing a motion for which a memorandum is not required, “the moving party shall attempt to obtain consent
for the filing and granting of such motion from all parties having an interest to oppose, and a certificate stating the
position of the other parties shall be included in the motion.” The instant motion states the following: “Pursuant to
LR7(e), the undersigned contacted opposing counsel who stated would the undersigned know (sic).” (R. Doc. 15 at
7).
2
  The proposed pleading alleges that Malcom Gallagher is domiciled in Tennessee and CMG Sales, LLC’s sole
member is Malcom Gallagher. (R. Doc. 15-1 at 2). Accordingly, both of these defendants are citizens of Tennessee
and their addition will not destroy complete diversity.
          Case 3:21-cv-00124-SDD-RLB                   Document 16          08/19/21 Page 2 of 2




        The citizenship of a corporation is determined by its state of incorporation and principal

place of business. See 28 U.S.C. § 1332(c)(1); Illinois Central Gulf Railroad Co. v. Pargas, Inc.,

706 F.2d 633, 637 (5th Cir. 1983). The proposed pleading asserts that Colony Insurance

Company is “an insurance company, who would have the same domicile as its insured,

Defendant, J&S Truck Sales, L.L.C.” (R. Doc. 15 at 4).3 While an insurer in a direct action “to

which action the insured is not joined as a party-defendant” is deemed a citizen of the same State

as its insured, it is also a citizen of the State in which it is incorporated and where it has its

principal place of business. See 28 U.S.C. § 1332(c)(1)(A)-(C). Plaintiff does not identify the

state of incorporation or principal place of business of Colony Insurance Company.4

        Based on the foregoing,

        IT IS ORDERED that Plaintiff’s Motion for Leave to File Amending and Supplemental

Complaint (R. Doc. 15) is DENIED. Any renewed motion seeking leave to amend to add

Colony Insurance Company as a defendant must include a proposed pleading clearly

identifying this proposed defendant’s state of incorporation and principal place of business. The

deadline to amend the pleadings is extended to August 25, 2021.

        Signed in Baton Rouge, Louisiana, on August 19, 2021.



                                                     S
                                                     RICHARD L. BOURGEOIS, JR.
                                                     UNITED STATES MAGISTRATE JUDGE




3
  The Amended Notice of Removal provides that “J&S Truck Sales, LLC is a Tennessee limited liability company
whose sole member is Randall Craft who is domiciled in Knoxville, Tennessee.” (R. Doc. 4 at 2). Accordingly, it
appears that Plaintiffs are asserting that Colony Insurance Company is a citizen of Tennessee.
4
  Plaintiff may be attempting to identify the principal place of business of Colony Insurance Company as being
located in Virginia: “Defendant, Colony insurance foreign (sic) or domestic insurer who provides general liability
insurance to J&S Track Sales L.L.C., whose principal place of business and domicile is located 8720 Stony Point
Pkwy, Suite 400, Richmond, Virginia.” (R. Doc. 15-1 at 2). Any newly filed amendment shall specifically identify
the state of incorporation and principal place of business of Colony Insurance.
